Citation Nr: 0103469	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-25 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in April 1999 by the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
November 1999, a statement of the case was issued in November 
1999, and a substantive appeal was received in December 1999.

Throughout the following decision, references to an acquired 
psychiatric disorder are intended by the Board to exclude the 
PTSD for which service-connection was most recently denied in 
an October 1998 Board decision.


FINDINGS OF FACT

1.  By rating decision in August 1994, the RO denied service 
connection for a "neuropsychiatric condition;" a notice of 
disagreement was not received to initiate an appeal from that 
determination.

2.  Certain evidence received since the August 1994 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
schizophrenia.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an October 1998 Board decision which was expressly limited 
to post-traumatic stress disorder (PTSD), the Board referred 
to the RO the separate issue of whether new and material 
evidence had been received to reopen a claim based on 
schizophrenia.  In an April 1999 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen a claim based on schizophrenia, and the 
present appeal ensued. 

Although the terminology used over the years has changed, it 
appears to the Board that the most recent rating decision 
which effectively denied the veteran's underlying claim for 
schizophrenia was in August 1994 (although the RO apparently 
reviewed the schizophrenia claim as due to Agent Orange 
exposure at that time).  In that rating decision, the RO 
referenced a 1976 notice of a prior denial of service 
connection for schizophrenia, although it is not clear 
whether or not the veteran ever filed a claim based on 
schizophrenia during that time period.  At any rate, the 
August 1994 denial of the veteran's claim became final, as 
outlined in 38 U.S.C.A. § 7105(c), when the veteran did not 
appeal that decision within one year of being notified of the 
decision.  As such, the claim may only be reopened if new and 
material evidence is submitted.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

A claim which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  See 38 U.S.C.A. § 5108.  "New and 
material evidence" means evidence not previously submitted to 
VA decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant of prior evidence and which, 
by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  
Evidence is new and material if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, regardless whether it 
changes the original outcome.  See Hodge, 155 F.3d at 1363.

The additional evidence submitted since the August 1994 
rating decision includes an August 1997 VA mental disorders 
examination which contained the following examiner's opinion:

The veteran's report of symptoms and 
material available in his file is 
suggestive of the development of an 
initial schizophrenia break during his 
period in service, specifically in 1967.  
The veteran would have been about 19 at 
the time, this age being close to the 
mean age of the onset of initial 
schizophrenic breaks.

Generally, mere history recorded by a medical examiner, 
without an independent basis based on review of actual 
medical records, does not constitute competent medical 
evidence and does not enjoy the presumption of truthfulness 
accorded by Justus v. Principi, 3 Vet. App. 510, 513 (1992), 
in a determination as to whether the evidence is new and 
material.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
However, the August 1997 VA examination was to be 
accomplished (pursuant to a Board remand on a PTSD issue) 
based on a review of the claims file by the examiner, and 
there is nothing to indicate that the examiner did not have 
access to the claims file at the time of the examination.  It 
therefore must be assumed that the claims file was reviewed.  
Moreover, it appears that the examiner found that the 
veteran's credibility as an informant for purposes of the 
examination was considered good within the limits of his 
psychiatric condition.  Further, the examiner made specific 
reference to the fact that the veteran was 19 years of age at 
the time of the onset (as claimed by the veteran) of 
psychiatric symptoms during service and that such was the 
"mean age for the onset of initial schizophrenic breaks."  
It therefore appears to the Board that the examiner's opinion 
was not based solely on history provided by the veteran, but 
was made after review of the claims file, examination of the 
veteran (with a finding as to his credibility as an 
informant), and in the context of his medical knowledge 
regarding the age bracket at which schizophrenia is usually 
first manifested.  Under the limited circumstances of this 
case, the Board views the April 1997 VA examiner's opinion as 
so significant that it must be considered to fairly decide 
the merits of the veteran's claim.  In other words, this 
evidence is new and material, and the veteran's claim has 
been reopened. 


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
schizophrenia.  The appeal is granted to this extent, subject 
to the directions set forth in the following remand section 
of this decision.


REMAND

As the Board has determined that the claim has been reopened, 
the case must be returned to the RO to allow for a full 
merits analysis.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Further, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Board views the newly enacted legislation to be 
clearly more beneficial to the veteran.  Therefore, review of 
the veteran's claim under the new legislation is required 
before the Board may proceed with appellate review.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Additionally, 
the Board finds that further development, in the form of a VA 
examination and etiology opinion, is warranted.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any pertinent VA and private medical 
records (not already of record) 
documenting psychiatric treatment should 
be obtained and associated with the 
claims file.

2.  The veteran should be scheduled for a 
special VA examination to ascertain the 
nature and etiology of his schizophrenia.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests and 
studies should be accomplished.  After 
reviewing the claims file and examining 
the veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran currently 
suffers from schizophrenia that was 
manifested during service or one year 
thereafter, or is otherwise related to 
service.  A detailed rationale for all 
opinions expressed should be furnished.

3.  The RO should also review the claims 
file and undertake any additional 
assistance to the veteran required by the 
Veterans Claims Assistance Act of 2000.

4.  After completion of all required 
actions, the RO should review the 
expanded record and determine whether the 
benefit sought can be granted.  If the 
issue remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this remand is to ensure compliance with the 
Veterans Claims Assistance Act of 2000 and to clarify matters 
of medical complexity.  The veteran and his representative 
have the right to submit additional evidence and argument in 
connection with the matters remanded by the Board.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 



